Fuller, J.
(dissenting). I can neither concur with my associates in the result reached, nor assent to the reasons assigned therefor. The decisions sanction, it seems to me, a doctrine productive of endless litigation and confusion, by which any one interested in the estate of a decedent may, after requesting a personal representative to institute a suit, make him a defendant in a court of equity, and there call upon him to account at any time for every act performed in the due course of administration. As I read the foregoing complaint, plaintiffs, in substance and effect, allege that their intestate, Daniel L. Trotter, concealed his true name, and falsely represented to appellant the Mutual Reserve Fund Life Association that his name was Daniel L. Hadley, and under that appellation applied for and obtained the $5,000 insura,nee policy, payable to the executors or administrators of his estate; that the insured died intestate, leaving respondents, next of kin and his only surviving heirs at law; that the defendant Frank E. J. Warrick, who is the duly appointed, qualified and acting administrator of the estate, promptly furnished to the association satisfactory evidence of the death of said member and has duly performed all of the conditions of said policy of insurance upon his part”; that said association thereupon denied all the liability on the policy of insurance, and, ‘‘in consideration of $325.25 said administrator, as such, by written endorsement upon said policy of insurance, undertook to, and in form did, release and discharge said defendant association from all liability upon said policy of insur*602anee.” Conceding that the jurisdiction of a court of equity-may be invoked, in the interest of justice, against an administrator, by persons entitled to distribution, when the probate court has failed or refused to afford merited relief, such instances are of exceptional occurrence; and a suit like the present is never maintainable under a complaint in which it is made to appear affirmatively that a valid settlement of the claim sought to be recovered has been effected. Manifestly, there is no averment sufficient to admit of proof, and it would be violent to presume that the alleged compromise and release resulted from the fraudulent and collusive conduct of the parties, and it is therefore void in toto. Mr. Warrick was acting in the due administration of his trust. The insurer denied all liability, and'refused to settle the claim. Finally, in the exercise of his common-law and statutory powers, and in consideration of the receipt of $325.25 in cash, he released the association from further liability on the policy. In order to hold that the complaint states a cause of action, it must be assumed that the administrator in bringing about a compromise, violated his trust, to the injury of plaintiffs, and that the association acted collusively and fraudulently in obtaining the release. Our statute (Comp. Laws, § 5867) provides expressly that “a compromise may be authorized when it appears to be just and for the best interest of the estate”; and, in construing an identical provision of their statute, the -supreme court of, California held, in keeping with the weight of authority, that the common-law power of an administrator to compound and discharge a debt due the estate is in no manner restricted thereby, and that the probate court was giyen power to approve such compromise merely for the protection of the administrator. “He is not only bound to compromise and release a debt when the interests of .the estate require it, but he would be guilty of culpable neglect if he should fail to do so, and lose the debt. ” Moulton v. Holmes, 57 Cal. 337. Prima facie, the settlement complained of is valid, and as the right to recover, in any sum whatever, was *603denied, the presumption is that no available assets were misapplied by misconduct, fraud or collusion, Davenport v. First Congregational Soc., 33 Wis. 387. Assuming, but by no means conceding, that any disgruntled distributee, legatee, or creditor of an estate may at pleasure supercede and take a personal representative out of the supervisory influence of the probate court, and compel him to answer in a court of equity, merely because he declines to institute a suit when called upon, such suitors cannot prevail when their own pleading irresistibly sustains the inference that the act complained of was pérformed in good faith, and strictly within the line of duty. Neither will it do to disregard as mere surplussage allegations of the complaint which show that plaintiffs have no cause of action. Phil. Code PL § 133. As the demurrer should have been sustained for the reason that the complaint does not state facts sufficient to constitute a cause of action, the order appealed from ought to be reversed.